Citation Nr: 1120799	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-37 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased disability rating for residuals of a left knee injury, status-post arthrotomy and meniscectomy-currently evaluated as 10 percent disabling.   

2.  Entitlement to an initial increased disability rating for limitation of extension of the left knee due to a left knee injury, status-post arthrotomy and meniscectomy-currently evaluated as 30 percent disabling.  

3.  Entitlement to an initial increased disability rating for degenerative disc disease of the lumbar spine, evaluated as 0 percent disabling prior to April 26, 2010.

4.  Entitlement to an initial increased disability rating for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling since April 26, 2010.

5.  Entitlement to an initial increased disability rating for degenerative joint disease of the right ankle, evaluated as 0 percent disabling prior to April 26, 2010.

6.  Entitlement to an initial increased disability rating for degenerative joint disease of the right ankle, evaluated as 10 percent disabling since April 26, 2010.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard of Arkansas and U.S. Army Reserve.

The left knee issue on appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision that, in pertinent part, granted service connection for residuals of a left knee injury, status-post arthrotomy and meniscectomy.  The Veteran timely appealed for a higher initial rating, and the case has reached the Board.  

With respect to the right ankle and lumbar spine issues on appeal, these issues stem from the RO's denial of higher ratings for these issues in a recent January 2011 rating decision.  The Veteran then filed an April 2011 Notice of Disagreement (NOD) with this decision.  Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding these initial rating issues to the RO for the issuance of a Statement of the Case (SOC).  

With respect to the TDIU issue on appeal, during the course of the initial rating appeals, the Veteran has also alleged unemployability due to his service-connected disorders.  See March 2011 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case.  

In December 2009, the Board remanded the matters on appeal for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of service connection for a right knee disability has been raised by the record (December 2010 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board will go ahead and decide the higher initial rating claim for the Veteran's left knee injury.  But the issues of entitlement to higher initial ratings for service-connected degenerative disc disease of the lumbar spine, and for degenerative joint disease of the right ankle; and for TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's residuals of a left knee injury, status-post arthrotomy and meniscectomy, have been manifested by noncompensable limitation of flexion and painful motion, and by extension limited by 20 degrees following arthroscopic surgery; however, instability of the left knee is not demonstrated at any time.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability evaluation in excess of 10 percent for residuals of a left knee injury, status-post arthrotomy and meniscectomy, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5257, 5259 (2010).

2.  The criteria for a higher initial disability evaluation in excess of 30 percent for limitation of extension of the left knee due to a left knee injury, status-post arthrotomy and meniscectomy, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through August 2006 and July 2008 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the July 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See   Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (VCAA notice for increased rating claims requires generic notice regarding the type of evidence needed to demonstrate a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned).

In any event, the Veteran has appealed for a higher initial disability rating assigned following the grant of service connection.  Hence, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores, supra, are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson, 12 Vet. App. at 126. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left knee pain both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Here, service connection has been established for residuals of a left knee injury, status-post arthrotomy and meniscectomy, effective August 15, 2006.  The RO or AMC initially assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, pertaining to symptomatic post-operative residuals; and  subsequently assigned a separate 30 percent disability rating under Diagnostic Code 5261, pertaining to limitation of extension, effective May 1, 2008.

The Board notes that a temporary total rating was in effect from February 21, 2008, to May 1, 2008, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition.

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

During a June 2007 VA examination, the Veteran reported that he turned his left knee in basic training and underwent surgery.  Current symptoms included complaints of swelling and stiffness of the left knee; and functional limitations on standing for more than a few minutes, and on walking for more than a few yards.  The Veteran reported no episodes of dislocation or subluxation, locking, or effusion.  Active range of motion of the left knee was to 120 degrees on flexion, and to 0 degrees on extension.  There was additional limitation of motion noted on repetitive use, due primarily to low back weakness and pain.  The examiner noted tenderness, but no instability.  X-rays revealed no arthritis.     

MRI scans of the Veteran's left knee in December 2007 revealed truncation of the body of the medial meniscus, and chronic grade I/II proximal anterior cruciate ligament tear.  The Veteran underwent left knee arthroscopy in February 2008.  

VA treatment records, dated in June 2008, show continued complaints of left knee pain.  

During a February 2011 VA examination, the Veteran reported left knee pain, instability, stiffness, weakness, and incoordination.  He reported no episodes of dislocation or subluxation, and no locking.  The Veteran reported repeated effusion, and symptoms of inflammation and weekly flare-ups.  On examination, the Veteran's gait was antalgic, with poor propulsion; movement was guarded.  The examiner noted findings of bony joint enlargement, crepitus, tenderness, pain at rest, and weakness.  The examiner found no instability.  Range of motion of the left knee was to 120 degrees on flexion; extension was limited by 20 degrees.  There were no findings of joint ankylosis.  X-rays revealed mild narrowing of the medial compartment of the left knee, and mild chondrocalcinosis.

While the Veteran had undergone surgical repair of the meniscus, a 10 percent disability rating is the maximum allowable for symptomatology under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Accordingly, a higher disability rating under Diagnostic Code 5259 is not warranted at any time.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion that meets or approximates the criteria for higher disability evaluations under Diagnostic Codes 5260 or 5261.  Both prior to, and after the arthroscopic surgery in February 2008, the Veteran has been reportedly able to achieve a nearly normal range of flexion-that is, flexion to 120 degrees.  Following the arthroscopic surgery, extension of the left knee has been limited by 20 degrees.  The Veteran's residuals of a left knee injury, status-post arthrotomy and meniscectomy, have not, at any time, exhibited a compensable degree of motion loss in flexion; and have not warranted more than the currently assigned 30 percent disability rating for limited extension following the arthroscopic surgery.  38 C.F.R. § 4.7.  

While the June 2007 examiner noted flexion limited to 90 degrees on repetitive use, this limitation was due to the Veteran's low back pain and weakness.  The Board finds that the exhibited limitation of function with repetitive use and pain does not approximate the criteria for a compensable disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Significant functional impairment due to residuals of a left knee injury, status-post arthrotomy and meniscectomy, have not been demonstrated at any time.

Regarding flare-ups, the Veteran reported weekly flare-ups of severe left knee pain and swelling, which restrict his activities of daily living.  Examiners have noted pain with motion.  No examiner has noted incapacitating episodes.

Regarding instability, the left knee is stable.  The evidence, thus, does not warrant a separate, compensable disability rating under Diagnostic Code 5257.  Symptoms of instability have not been demonstrated at any time.  There is also no evidence or allegation that any other diagnostic code pertaining the knees is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The RO has assigned separate 10 and 30 percent ratings for different manifestations of the Veteran's left knee disability.  Since, however, there have been no occasions since the effective dates mentioned when his left knee disability has been more severe, there is no basis to further stage his ratings under Fenderson, 12 Vet. App. at 125-26.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is no doubt that the Veteran's left knee disability impacts his ability to work.  However, all manifestations of his left knee disability that impact his work in the present case (pain and limitation of motion with difficulty ambulating) are contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  In addition, in this case, the medical and lay evidence of record fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  See 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  All of the Veteran's reported left knee symptoms are already contemplated in the 30 and 10 percent ratings assigned, to the degree they impact his ability to function in daily life and at work.  In short, since the rating criteria reasonably describe the claimant's disability level and symptomatology, the veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App. at 115-116 (2008); VAOPGCPREC 6-96.

For the foregoing reasons, the Board finds that the evidence does not meet the criteria for higher initial disability ratings above 10 and 30 percent for residuals of a left knee injury, status-post arthrotomy and meniscectomy.  38 C.F.R. § 4.3.  


ORDER

A higher initial disability rating in excess of 10 percent for residuals of a left knee injury, status-post arthrotomy and meniscectomy, is denied.  

A higher initial disability rating in excess of 30 percent for limitation of extension of the left knee due to a left knee injury, status-post arthrotomy and meniscectomy, is denied.   


REMAND

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher initial disability ratings for residuals of a left knee injury, status-post arthrotomy and meniscectomy; for degenerative disc disease of the lumbar spine; and for degenerative joint disease of the right ankle, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran was self-employed as a carpenter from 1986 to 1994, working approximately 30 hours each week.  He reportedly missed one day from work weekly due to illness.  The Veteran completed high school and had no other training.

Service connection is currently in effect for residuals of a left knee injury, status-post arthrotomy and meniscectomy, rated as 10 percent disabling; limitation of extension of the left knee, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; and degenerative joint disease of the right ankle, rated as 10 percent disabling.  The combined service-connected disability rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the percentage criteria for TDIU are met, since all of his orthopedic disorders are considered as one single 60 percent disability because they affect a single body system.  38 C.F.R. § 4.16(a).

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.  A VA examination and opinion to this effect is therefore required.  

Degenerative Disc Disease of the Lumbar Spine, and
Degenerative Joint Disease of the Right Ankle

In January 2011, the AMC granted service connection for degenerative disc disease of the lumbar spine, and assigned a 0 percent (noncompensable) disability rating from August 14, 2006, and assigned a 20 percent disability rating from April 26, 2010; and granted service connection for degenerative joint disease of the right ankle, and assigned a 0 percent (noncompensable) disability rating from August 14, 2006, and assigned a 10 percent disability rating from April 26, 2010.  Correspondence submitted by the Veteran in April 2011 has been accepted by the Board as a NOD with each of the assigned ratings.

The RO or AMC has not issued a statement of the case for the claims of higher initial ratings for degenerative disc disease of the lumbar spine, and for degenerative joint disease of the right ankle-in response to the NOD.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the veteran recently submitted some limited records from the Social Security Administration (SSA) in April 2011.  Moreover, the April 2010 VA examination indicated that he was in receipt of SSA benefits for his back.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  These federal SSA records are not on file and must be obtained before deciding the TDIU claim since these records are pertinent to the disorders that may prevent his employment.  Id.  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  In fact, as to TDIU, the Court has indicated that a SSA determination is critical to a determination of the veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  Thus, a remand is warranted to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA records associated with the veteran's disability claim.  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the veteran must be notified. 

2.  After securing SSA records, afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected residuals of a left knee injury, status-post arthrotomy and meniscectomy; limitation of extension of the left knee; degenerative disc disease of the lumbar spine; and degenerative joint disease of the right ankle, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  The RO or AMC should issue a SOC with regard to the issues of higher initial disability ratings for degenerative disc disease of the lumbar spine, and for degenerative joint disease of the right ankle.  The Board will further consider the issues only if a timely substantive appeal (VA Form 9) is received in response to the SOC.

4.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the issue of entitlement to TDIU.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
PAUL S. RUBIN
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


